FILED
                             NOT FOR PUBLICATION                            JUL 17 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARK SUPANICH, a single man                      No. 10-36186
individually and as guardian for S.S., a
minor child,                                     D.C. No. 3:10-cv-05008-RBL

               Plaintiff - Appellant,
                                                 MEMORANDUM *
  v.

KEVIN RUNDLE,

               Defendant,

  and

SANDY PEDIGO, a single woman; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Mark Supanich appeals pro se from the district court’s orders dismissing his

42 U.S.C. § 1983 action alleging that the defendants conspired to violate his

constitutional rights in state child custody proceedings. We have jurisdiction under

28 U.S.C. § 1291, and review de novo. See Noel v. Hall, 341 F.3d 1148, 1154 (9th

Cir. 2003); Potrero Hills Landfill, Inc. v. Cnty. of Solano, 657 F.3d 876, 881 (9th

Cir. 2011). We may affirm on any ground supported by the record. Nw. Envtl.

Def. Ctr. v. Brown, 617 F.3d 1176, 1192 (9th Cir. 2010). We affirm.

      The claims against Nelson and Rundle were properly dismissed, because

Supanich has not identified any deprivation of constitutional rights he suffered due

to Nelson and Rundle’s alleged conspiracy. See Balistreri v. Pacifica Police Dept.,

901 F.2d 696, 699 (9th Cir. 1990) (the dismissal of a complaint may be based upon

the lack of a cognizable legal theory or the absence of sufficient facts alleged under

a cognizable legal theory); see also Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th

Cir. 1980) (per curiam) (dissatisfaction with legal proceedings and conclusory

allegations that attorneys, judges, and others conspired against plaintiff in those

proceedings are insufficient to state a claim under § 1983).

      Summary judgment as to the claims against Kay and Pegido was proper

because Supanich failed to introduce evidence showing there is a genuine dispute

of material fact as to whether they conspired to violate his constitutional rights.


                                           2                                     10-36186
See Ward v. EEOC, 719 F.2d 311, 314 (9th Cir. 1983) (to survive summary

judgment on a conspiracy claim, plaintiff must show evidence of a connection or

agreement between the defendants).

      The district court did not abuse its discretion by resolving Pegido and Kay’s

motions for summary judgment before the discovery period had closed, because

Supanich has not explained below or on appeal what facts he would have

discovered with additional time, nor how the information sought would preclude

summary judgment. See Klingele v. Eikenberry, 849 F.2d 409, 412 (9th Cir. 1988)

(“The burden is on the nonmoving party . . . to show what material facts would be

discovered that would preclude summary judgment.”).

      AFFIRMED.




                                         3                                   10-36186